Title: Memorandum from Richard Henry Lee, 14 May 1789 (Abstract)
From: Lee, Richard Henry
To: Madison, James


14 May 1789. “The Committee of the Senate appointed to confer with a Committee of the House of representatives upon the Subject of Title have agreed to give it as their opinion to the Senate—That for preserving harmony with the H. of Representatives it will be proper for the present to follow the practise of that House in presenting their Address to the President of the United States without addition of Title.”
